Citation Nr: 0843595	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for inguinal hernia, claimed as due to two 
barium enemas performed at a VA facility in September 1991.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1945 to 
September 1947.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In February 2006, 
the Board remanded the issue on appeal to the RO for 
additional evidentiary development.  

The Board notes that the veteran raised a claim of service 
connection for inguinal hernia in September 1998.  In its 
previous remand, the Board referred the claim to the RO, 
noting that it was an original claim of service connection.  
Since, up until present, the RO has not developed and 
certified that issue for appellate consideration, it is not 
presently before the Board and must be referred to the RO. 

The veteran was scheduled to testify before a Veterans Law 
Judge in July 2008, at the RO in Manila, the Republic of the 
Philippines, but failed to appear.  His request for hearing 
is accordingly deemed to have been withdrawn.   See 38 C.F.R. 
§ 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that further remanded is necessary in this 
case.  

In the rating decision presently on appeal and in the July 
2003 Statement of the Case (SOC), the RO denied the veteran's 
§ 1151 claim since the evidence did not establish that VA 
medical or education services were the proximate cause of 
additional disability.  

In February 2006, the Board remanded the matter with specific 
instructions that the RO provide the veteran with VCAA notice 
of the information and evidence not of record necessary to 
substantiate his claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151.  

In response, the RO sent the veteran a letter in June 2007.  
This letter notified the veteran that to support his claim 
the evidence must show that his "disability was the direct 
result of VA fault such as carelessness, negligence, lack of 
proper skill, or error in judgment or not a reasonably 
expected result or complication of the VA care or treatment 
or the direct result of participation in a VA Vocational 
Rehabilitation and Employment or compensated work therapy 
program."

In Brown v. Gardner, 115 S. Ct. 552 (1994), the Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 at 
the time simply required a causal connection between VA 
hospitalization and additional disability, and that there was 
no need to identify "fault" or negligence on the part of 
VA.  On March 16, 1995, 38 C.F.R. § 3.358(c) was amended to 
remove the "fault" requirement in conformity with the 
Gardner decision.  

Congress subsequently amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

However, in a precedent opinion, the VA Office of General 
Counsel held that claims for compensation under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997 must be adjudicated under 
the regulations in existence prior to that date.   See 
VAOPGCPREC 40-97.  According to those regulations, 
compensation will be payable where there is an additional 
disability resulting from a disease or injury of aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization or medical treatment.  See 38 C.F.R. § 3.358.  
It is only necessary to show that the additional disability 
is actually the result of such disease or injury or 
aggravation of disease or injury and not just coincidental 
therewith.  See 38 C.F.R. § 3.358(c)(1). Fault is not 
required.  See id.    

As the instant claim was filed in February 1994, evidence of 
"fault" on the part of VA is not required in order for this 
claim to be granted.  

Yet, as shown, the RO's VCAA notice letter informed the 
veteran that a showing of fault was required to support his 
claim.  Moreover, the RO applied the fault standard in 
adjudicating the veteran's claim.  Therefore, remand is 
necessary to allow the RO to readjudicate the veteran's § 
1151 claim using the legal standard applicable to a claim 
filed prior to October 1, 1997.  

Additionally, the Board notes the record does not provide an 
adequate basis upon which to decide the claim.  In 
particular, the medical evidence includes a July 1999 VA 
examination diagnosing an inguinal hernia.  However, the 
examiner did not provide an opinion on the likely etiology of 
the hernia.  

The veteran claims that the inguinal hernia was caused by VA 
treatment in September 1991.  In accord, a November 1991 VAMC 
hospitalization discharge summary shows a diagnosis of left 
inguinal hernia.  However, the medical evidence also includes 
an October 1988 VA medical certificate noting left inguinal 
hernia.  

Since the medical evidence shows a diagnosis of hernia prior 
to the September 1991 VA treatment, which the veteran claims 
caused the hernia, a medical opinion is needed to determine 
if there is additional disability resulting from a disease or 
injury, or aggravation of an existing disease or injury 
suffered as a result of the September 1991 VA medical 
treatment.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
inguinal hernia.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim of entitlement to 
disability compensation, pursuant to 38 U.S.C.A. § 1151, to 
particularly include the legal standard applicable to claims 
filed prior to October 1, 1997.    

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim. The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
Care should be taken to provide the 
veteran with the correct requirements 
necessary to support his § 1151 claim. 
See 38 U.S.C.A. § 1151 & 38 C.F.R. § 
3.358 (which provide that, where it is 
determined that there is additional 
disability resulting from an aggravation 
of an existing disease or injury suffered 
as a result of hospitalization or medical 
treatment, compensation will be payable 
for such additional disability and that 
identification of fault on the part of VA 
is not required). 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician to 
determine the nature and likely etiology 
of the inguinal hernia.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's entire documented medical 
history and assertions.  

If necessary, all appropriate tests and 
studies should be accomplished and all 
completed clinical findings should be 
reported in detail.  

Then, the examiner should specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the VA's barium 
enema treatment in 1991 either resulted in 
or aggravated the inguinal hernia.  

The VA examiner should be advised that 
fault and/or negligence are not factors to 
be considered in providing the requested 
opinions. 

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical evidence, 
including all pertinent private and VA 
records, and lay evidence of record.  If 
the examiner cannot provide such an 
opinion without resorting to speculation 
he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
entitlement to disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for the 
inguinal hernia in light of all pertinent 
evidence and applying the legal standard 
in effect prior to October 1, 1997.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



